Maupin, J., with whom Cherry, I., agrees,
concurring in part and dissenting in part:
I would hold the State to its traditional burden of proof beyond a reasonable doubt in all criminal contexts, including the situation presented here involving the State’s obligation to establish the secret manner exception to the statute of limitations. In the instant case, however, the proof presented by the State, including the *132videotape sequences that were shown to the jury, was so overwhelming that no reasonable, rational jury could have found that the State failed to meet that higher burden. Thus, I would affirm the district court’s denial of the petition in the instant case because any error with respect to the burden of proof instruction was harmless beyond a reasonable doubt.